DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-9, 11-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a SRAM cell, comprising:
a pull-up device, comprising a plurality of first epitaxial source and drain (S/D) features on a first fin, and a plurality of first residues between the plurality of first epitaxial source and drain (S/D) features and the first fin; and
a pull-down device, comprising a plurality of second epitaxial S/D features on a second fin,
wherein the plurality of first epitaxial S/D features has a first depth, the plurality of second epitaxial S/D features has a second depth, and the first depth is less than the second depth.

Claim 9 recites a semiconductor device, comprising:
a SRAM device, comprising:
a first PMOS transistor as a pull-up transistor, comprising a plurality of first epitaxial S/D features on a first fin, and a plurality of first dielectric materials between the plurality of first epitaxial S/D features and the first fin; and
a logic device, comprising:
a second PMOS transistor, comprising a plurality of second epitaxial S/D features on a second fin,
wherein the first fin has a first width, the second fin has a second width, and the first width is less than the second width.

Claim 17 recites a method of fabricating a semiconductor device, comprising:
forming a first PMOS device as a pull-up device of a SRAM device, comprising:
forming a first nanosheet stack on a first portion of a first fin; 
forming a plurality of first residues on a plurality of second portions of the first fin beside the first nanosheet stack; and 
forming a plurality of first epitaxial S/D features on and in contact with the plurality of second portions of the first fin and the plurality of first residues; and 
forming a first NMOS device of the SRAM device, comprising: 
forming a second nanosheet stack on a first portion of a second fin: 
removing a plurality of second residues on a plurality of second portions of the second fin beside the second nanosheet stack; and 
forming a plurality of second epitaxial S/D features on and in contact with the plurality of second portions of the second fin. 

Previous rejections were in view of US PG Pub 2021/0098304 (“Seo”). Seo teaches, or otherwise suggests, embodiments for a nanosheet semiconductor device having dielectric residue between the epitaxial source/drain features and the fin. However, Seo does not disclose “wherein the plurality of first epitaxial S/D features has a first depth, the plurality of second epitaxial S/D features has a second depth, and the first depth is less than the second depth“ or “wherein the first fin has a first width, the second fin has a second width, and the first width is less than the second width”. Seo also does not arrive at the device structure using the method of Claim 17.
US PG Pub 2019/0341450 (“Lee”), US PG Pub 2019/0287864 (“Cheng”) and US PG Pub 2019/0109052 (“Reznicek”) are cited as being examples of other, relevant references in the art. However, the references do not teach all elements claimed by Applicant and the limitations claimed are not apparent modifications of the references. While it is obvious to change the depth of an S/D feature, it is not apparent that the epitaxial feature with residue be the S/D feature with a shallower depth. Furthermore, it is not apparent that one fin should have residue while the other have it cleaned away. A search of relevant subclasses does not show Applicant’s invention to be anticipated or obvious. Claims 2, 4-8, 11-16 and 19-23 depend on one of Claims 1, 9 or 17 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818